COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   '

                                                   '               No. 08-19-00148-CR
  IN RE: ERIC FLORES,
                                                   '         AN ORIGINAL PROCEEDING
                                 Relator.
                                                   '                 IN MANDAMUS
                                                   '

                                  MEMORANDUM OPINION

       Relator, Eric Flores, has filed a petition for writ of mandamus against the Honorable Maria

Salas-Mendoza, Judge of the 120th District Court of El Paso County, Texas because she has failed

to rule on a motion for post-conviction relief filed in trial court cause number 20110D01621. The

petition for writ of mandamus is denied.

       To be entitled to mandamus relief, a relator must meet two requirements. The relator must

establishes (1) that he has no adequate remedy at law to redress his alleged harm, and (2) that what

he seeks to compel is a ministerial act, not a discretionary or judicial decision. In re Allen, 462
S.W.3d 47, 49 (Tex.Crim.App. 2015). When the relator seeks a writ of mandamus compelling a

trial court to consider and rule on a properly filed motion, the relator must establish that the trial

court: (1) had a legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed

or refused to rule on the motion within a reasonable time. In re Molina, 94 S.W.3d 885, 886

(Tex.App.--San Antonio 2003, orig. proceeding); see In re Layton, 257 S.W.3d 794, 795
(Tex.App.--Amarillo 2008, orig. proceeding). Relator asserts in his petition that he mailed the

motion to the trial court on June 1, 2019, and he filed this mandamus proceeding only four days

later. Based on these facts, Relator has not shown that the trial court failed or refused to rule on

the motion within a reasonable time. The petition for writ of mandamus is denied.


August 7, 2019
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-